



COURT OF APPEAL FOR ONTARIO

CITATION : R. v. Ubeidi, 2017 ONCA 933

DATE: 20171130

DOCKET: C62514

Feldman, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jimy Salman Al Ubeidi

Respondent

Howard Piafsky, for the appellant

Evan Weber, for the respondent

Heard and released orally: November 24,
    2017

On appeal from the acquittal
    entered on July 13, 2016 by Justice Donald A. Ebbs of the Ontario Court of
    Justice.

REASONS FOR
    DECISION

[1]

This is a Crown appeal from acquittal of possession of narcotics for the
    purpose of trafficking.

[2]

The facts of this case and the submissions of trial counsel put forth joint
    possession as an issue in the alternative. The trial judge confined his
    analysis to a consideration of exclusive possession. He did not consider the
    issue of joint possession. This, in our view, was an error of law requiring a
    new trial.

[3]

Consequently, the appeal is allowed, the decision of the trial judge is
    set aside and a new trial is ordered.

K. Feldman J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


